Title: Memorandum from Jeremiah Olney, 19 June 1790
From: Olney, Jeremiah
To: Washington, George



[19 June 1790]

Memo. of Sundry persons Suitable Characters to fill the Offices annexed to their Respective Names—in Rhode Island—Vizt


Towns

Names

Offices


Bristol

William Bradford
}






District Judge


Newport

Henry Marchant





as to the abilities of these Gentlemen there is but little difference perhaps the Preferance if any may

be in favour of Mr Marchant but Mr Bradford is the Firmist man of the Two—& has met with great losses of Property during the Revolution—


Providence

Benjamin Bourne
}






District attorney


Newport

William Channing





As to the Abilities of these Gentlemen—Mr Bourne has the Preference—they are However both men of Tallants—




John S. Dexter

Marshall


Providence

William Peck

Naval officer




George Olney

Commissioner of Loans


North Kingstown

Danl Updike

Surveyor


East Greenwich

Capt. Tho: Arnold,
}
Surveyor


lost his legg at


Monmouth


Warren
}
I have not a Sufficient knowledge of any gentlemen at these ports to Warrant a Recommendation to fill these offices.


Bristol


Pawcatuck River


Pautuxet—John Anthony Aborn—Surveyor Tho I think it most Adviseable to have only an Inspector as there is at most only Two Small Sea Vessells Enter this port a year

Jereh Olney

